          Case 4:19-cv-00892-HSG Document 278 Filed 02/06/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
 1
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                    OAKLAND DIVISION

 3
 4
      SIERRA CLUB, et al.,
 5                                                                               No. 4:19-cv-00892-HSG
                            Plaintiffs,
 6
               v.                                                   ORDER DISMISSING WITHOUT
 7                                                                  PREJUDICE PLAINTIFFS’ CLAIMS
      DONALD J. TRUMP, et al.,
 8                                                                  RELATING TO TREASURY
                            Defendants.                             FORFEITURE FUND
 9
10
11
12           Upon consideration of the parties’ stipulation submitted on February 5, 2020, and for
13   good cause shown, the Court hereby orders that Plaintiffs’ claims as they pertain to Defendants’
14   use of $601 million from the Treasury Forfeiture Fund under 31 U.S.C. § 9705 to fund the
15   construction of a wall on the United States-Mexico border are dismissed without prejudice.
16
17   IT IS SO ORDERED.
18
              DATED: 2/6/2020
19                                                                HAYWOOD S. GILLIAM, JR.
                                                                  United States District Judge
20
21
22
23
24
25
26
27
28



     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Order
                                                                1
